Citation Nr: 1547031	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-32 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder.

2.  Whether the severance of service connection for peripheral neuropathy of the right lower extremity, effective November 1, 2015, was proper.

3.  Whether the severance of service connection for diabetes mellitus, effective November 1, 2015, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues regarding the propriety of severance of service connection for peripheral neuropathy of the right lower extremity and diabetes mellitus, effective November 1, 2015, are addressed in the Remand portion of the decision below.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected posttraumatic stress disorder (PTSD) was manifested by depressed mood; anxiety; problems with concentration; exaggerated startle response; irritable behavior and angry outbursts; pressured speech, with mild stuttering; nightmares; and sleep impairment.  These symptoms resulted in no more than occupational and social impairment with reduced reliability and productivity.  



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's June 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The June 2009 letter also advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well an effective date for the award of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further notice as to the PTSD increased disability rating claim on appeal is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Accordingly, the RO satisfied the notice requirements with respect to the psychiatric issue on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In July 2009 and July 2014, the Veteran was afforded VA examinations to determine the severity of his service-connected PTSD.  These VA examiners interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, reported their diagnostic findings, and provided sound rationale for all medical conclusions reached.  These examiners also appropriately 

addressed the objective findings relevant to the Veteran's service-connected PTSD being evaluated as well as the functional impact of these disorders upon ordinary conditions of daily life and work.  Collectively, the Board finds that both examinations are adequate for the purpose of evaluating the severity of his service-connected spine and peripheral nerve disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has neither advanced an argument that either of the VA examinations of record were deficient in any respect, nor that he was prejudiced by either of these examinations.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In April 2009, the Board issued a decision that denied the Veteran's claim seeking a disability evaluation in excess of 30 percent for PTSD.  Subsequently, the Veteran submitted a May 2009 claim for an increased disability evaluation.  He indicated that his service-connected PTSD had worsened and that it warranted a disability rating in excess of the previously assigned 30 percent disability evaluation.  In August 2009, the RO issued a rating decision that continued the 30 percent disability evaluation of the Veteran's service-connected PTSD, pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The General Rating Formula for Mental Disorders provides that a 30 percent rating is warranted for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent rating is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; 

impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted for PTSD when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.   

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or 

school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

Finally, the Board acknowledges that VA's regulations regarding rating psychiatric disorders was recently amended to replace references to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with references to the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5) and to update the nomenclature used to refer to certain psychiatric conditions.  See 79 Fed. Reg. 45093 (August 4, 2014).  However, VA has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  Therefore, here, the Board will consider both DSM-IV and DSM-5 diagnoses and symptomatology in determining the appropriate disability rating of the Veteran's service-connected PTSD. 

A.  Factual Background

The evidence of record reveals that the Veteran attended ongoing PTSD group therapy throughout the appeal period.  During these monthly sessions, the Veteran 

continually denied having any suicidal and homicidal ideation.  On multiple occasions, it was determined that the Veteran did not demonstrate any high risk behavioral indicators during any of these sessions. 

In July 2009, the Veteran underwent a VA psychiatric examination to assess the nature and severity of his service-connected PTSD.  In the corresponding examination report, VA examiner indicated that the Veteran's medical records were reviewed and that the Veteran was thoroughly interviewed.  The Veteran denied any history of violence, although he admitted that he had been known to lose his temper on occasion.  The examiner observed that the Veteran was functioning fairly well, but that he worked in Texas while his family lives in Oklahoma.  The examiner noted that the Veteran did not really have any local support system other than his PTSD group.  The Veteran indicated that he preferred to work alone at his job.  The Veteran stated that he would be able to retire in a few years.  The Veteran reported that he was employed and married and that he had two twin sons.  He indicated that he consumed one to two glasses of wine, three to four times per week.  

Upon physical evaluation, the Veteran appeared slightly disheveled, was overweight or obese, was unshaven, was calm and cooperative, kept his head down most of the time, but made eye contact, occasionally.  His affect was somewhat restricted.  The examiner found no impairment of thought process or communication, no indication that the Veteran experienced delusions or hallucinations.  The Veteran believed that people at work were trying to set him up for failure.  The examiner observed that the Veteran occasionally made eye contact during the session and that he did not exhibit any inappropriate behavior.  The Veteran denied having any suicidal ideation.  He indicated that he was angry with contractors at work, but he denied having any homicidal ideation.  It was noted that the Veteran's ability to maintain minimal personal hygiene and other basic activities of daily living was adequate.  The Veteran was adequately oriented to person, place, and time, and the examiner found no indication that the Veteran engaged in obsessive or ritualistic behavior which interfered with his routine activities.  His speech rate and flow was normal.  The Veteran reported that he "feels in a panic when he forgets where he put his tools; sometimes wakes up at night with heart beating like a hammer and can't remember why."  Regarding depression, depressed mood, or anxiety, the Veteran had "no mood . . . no ups or downs . . . kind of numb to everything . . . that's most of the time."  The examiner found that the Veteran demonstrated no impaired impulse control except for "sometimes yelling and banging on the table."  The Veteran reported that he had sleep impairment and would wake up every one and a half to two hours.  The Veteran was capable of managing his financial affairs.  He had a fairly good relationship with his family and friends but that he only saw them every two to three weeks because he worked in Texas and his family lived in Oklahoma.  The Veteran indicated that his friends were spread around the country and he only saw them at reunions. 

Based on the foregoing, the examiner provided a diagnosis of PTSD and assigned a GAF score of 65.  The July 2009 VA examiner noted that the Veteran was assigned a GAF score of 45 in the past, which would imply mild psychosis or major impairment in functioning.  However, the examiner also stated, "I did not detect any psychosis and [the] veteran has not missed any work due to mental illness."  The examiner noted that the Veteran sometimes got angry at work that may involve yelling and pounding on the table.  The examiner noted that the Veteran preferred to work alone unless he really needed help.  The examiner indicated that the Veteran did not take any psychiatric medication and opined that he might be at risk of developing a dependency on alcohol since he usually had one to two glasses of wine to help him sleep.  The examiner commented, "Overall, his prognosis is good."  Regarding the effects of the Veteran's PTSD on his occupational and social functioning, the examiner stated, "There is occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally [the Veteran demonstrates] satisfactory functioning (routine behavior, self-care, and conversation normal)."

In March 2010, the Veteran presented for a VA social work assessment.   The health technician noted that the Veteran had been participating in the present-centered therapy (PCT) program since 2004.  The Veteran reported that he was working full time repairing airplanes and that he has "just enough to get by."  It was noted that the Veteran had been married for thirty-seven years and that he currently lived and worked in Texas and that his wife and children lived in Oklahoma.  The Veteran reported that he saw his family on an infrequent basis and did not have a strong relationship with any family members.  The health technician noted that the Veteran was oriented and cooperative upon interview.  It was also noted that the Veteran was able to attend to all of his own activities of daily living, take his own medications, and make his needs known.  The Veteran reported that he was easily tearful, felt down, had low energy, had poor concentration, overate, and had trouble sleeping at night.  The Veteran denied having any current nightmares.  He denied any suicidal thoughts and ideations.  He reported having a hard time being around co-workers at times and that he was usually allowed to work alone.  The health technician indicated that the Veteran was continuing to experience PTSD symptoms and that he would be continuing to attend his PCT groups.

In October 2010, the Veteran was evaluated during a VA psychological treatment session.  In the treatment report, it was noted that the Veteran was not manic and not psychotic.  It was noted that he was neatly groomed, his speech was fluent, his mood was depressed, his affect was congruent with poor eye contact, his thoughts were logical and goal directed, he did not indicate any thoughts of suicide or homicide, and his cognitive functions were intact.  The Veteran demonstrated pervasively negative cognitions and had poor social support.  The Veteran was employed, motivated for treatment, and demonstrated good verbal skills, good coping skills, adequate understanding of his illness, relatively stable physical health, and good impulse control.  The diagnoses were PTSD and depressive disorder, not otherwise specified.  A GAF score of 50 was assigned.

The Veteran presented for a follow-up VA psychological treatment in December 2010.  In the treatment report, the examiner found the Veteran was better than he was during his last visit and his affect reflected the improvement.  The examiner noted that the Veteran was sleeping better and that his depressive symptoms have improved.  The Veteran was neatly groomed, his speech was fluent, his mood was euthymic, his affect was congruent with poor eye contact, his thoughts were logical and goal directed, he did not indicate any thoughts of suicide or homicide, and his cognitive functions were intact.  The Veteran demonstrated pervasively negative cognitions and had poor social support.  He was employed, motivated for treatment, and demonstrated good verbal skills, good coping skills, adequate understanding of his illness, relatively stable physical health, and good impulse control.  His social isolation resulted from him being geographically separated from his wife.  The diagnoses were PTSD and depressive disorder, not otherwise specified.  A GAF score of 50 was assigned.  

Similar findings were reported when the Veteran returned for additional VA psychological treatment sessions in January 2011 and March 2011.  In the January 2011 treatment report, it was noted that the Veteran's mood and affect appeared to have improved.  A GAF score of 50 was continued.  In the March 2011 treatment report, the Veteran reported he was sleeping better but starting to get combat-themed nightmares.  He also reported being annoyed with co-workers and feelings of hostility.  The examiner indicated that the Veteran's affect appeared to be no worse than it was during his previous sessions.  The Veteran and his wife were still geographically separated due to his work.  The previously assigned GAF score of 50 was continued.  In a treatment report later that same month, a GAF score of 53 was assigned.  

At a VA psychological treatment session in June 2011, the Veteran reported that he had been diagnosed with prostate cancer but that he was "still a lot better than [he] was in regards to his PTSD and related depressive state prior to adjustment to present medication regimen."  The examiner noted that the Veteran was sleeping well, there was no suicidal or homicidal ideation, and no mania or psychosis conveyed or endorsed.  His affect was bright.  His appearance was neatly groomed, his speech was fluent, his mood was euthymic, his affect was congruent, his thoughts were logical and goal directed, and his cognitive functions were intact.  The Veteran demonstrated pervasively negative cognitions and had poor social support.  He was employed, motivated for treatment, and that he demonstrated good verbal skills, good coping skills, adequate understanding of his illness, relatively stable physical health, and good impulse control.  His insight and judgment were good.  His social isolation resulted from being geographically separated from his wife.  The diagnoses were PTSD and depressive disorder, not otherwise specified, and a GAF score of 53 was assigned.  Similar findings were reported in September 2011, with a GAF score of 55.  In a September 2011 treatment note, it was reported that that the Veteran's affect had improved remarkably and that he was more conversant, demonstrated better eye contact, and was brighter.  It was also indicated that the Veteran did not demonstrate any suicidal or homicidal ideation, mania or psychosis.  The Veteran reported satisfactory sleep and hygiene.

In October and November 2011, the Veteran attended VA psychological treatment sessions.  During both evaluations, he reported a notable increase in anxiety and isolative behaviors after his medication regimen was reduced.  He also reported waking frequently at night.  No new or unusual stressors were identified, and there was no suicidal or homicidal ideation and no mania or psychosis.  His insight and judgment were good.  The diagnoses were PTSD and depressive disorder, not otherwise specified.  After both treatment sessions, a GAF score of 52 was assigned.  

In February 2012, the Veteran presented for a VA psychological treatment session.  The Veteran was neatly groomed.  His speech was fluent.  His mood was "ok."  His affect was appropriate, conversant, and calm.  His thoughts were logical and goal directed.  He did not have any suicidal or homicidal thoughts.  His cognitive functions were intact.  His insight and judgment were good.  There was no mania or psychosis conveyed or endorsed.  The assessments were PTSD and depressive disorder, not otherwise specified, and a GAF score of 53 was assigned.

In March 2012, the Veteran underwent another VA psychological treatment session.  It was noted that he demonstrated good coping skills, remained active in groups, had a steady job at a local aircraft plant.  No new or unusual stressors were identified.  No suicidal or homicidal ideation was noted.  No mania or psychosis was conveyed or endorsed.  He was neatly groomed, his speech was fluent, his mood was "ok," and his affect was appropriate, conversant, and calm.  His insight and judgment were good.  His thoughts were logical and goal directed.  The assessments were PTSD and depressive disorder, not otherwise specified, and a GAF score of 55 was assigned.

At his September 2012 VA psychological treatment session, the Veteran was observed to be quite well, euthymic, and very pleasant.  It was indicated that the Veteran had been treated for three years and that his affect and mood status had improved considerably over this time.  The Veteran did not display any suicidal or homicidal ideation and there was no evidence of mania or psychosis.  He was neatly groomed, his speech was fluent, and his insight and judgment were good.  The Veteran's mood was noted as "ok," and his affect was appropriate, conversant, and calm.  His cognitive functions were intact.  The diagnoses were PTSD and depressive disorder, not otherwise specified, and a GAF score of 58 was assigned.  

Similar findings were noted when the Veteran presented for a VA psychological treatment session in February 2013.  It was noted that the Veteran's PTSD symptoms appeared stable.  He was found to be pleasant and cooperative, with an appropriate affect, no suicidal or homicidal ideation, and no mania or psychosis.  The Veteran exhibited forward thinking as he described his plans to retire from his civilian job in about one year.  A GAF score of 58 was assigned.  

At his July 2013 VA psychological treatment session, the Veteran did not display any suicidal or homicidal ideation and there was no evidence of mania or psychosis.  He was neatly groomed, his speech was fluent, and his insight and judgment were good.  His mood was "ok," and his affect was appropriate, conversant, and calm.  His cognitive functions were intact.  The assessments were PTSD and depressive disorder, not otherwise specified, and a GAF score of 58 was assigned.  

At his September 2013 VA psychological treatment session, the Veteran reported he was doing "ok," had been traveling on vacation lately, and had ideas about retirement and projects lined up.  The examiner noted that he presented with a neat appearance and good hygiene, his speech was clear and fluent, his affect was congruent, his thoughts were logical and goal directed, there were no thoughts of suicide or homicide, his insight and judgment was good/acceptable, and his cognitive function was intact.  The assessment was PTSD and a GAF score of 60 was assigned.  Similar findings were reported when the Veteran presented for his VA psychological treatment session March 2014.  The GAF score of 60 was continued.

At his April 2014 VA psychological treatment session, the Veteran reported that he was going to move back to Oklahoma to be with his family.  He reported that he was going to retire.  He denied suicidal and homicidal ideation and he described his mood symptoms as stable.  His appearance was neat and he demonstrated good hygiene.  His speech was clear and fluent.  He did not demonstrate anhedonia, loss of interest; poor appetite; overeating; insomnia; hyperinsomnia; psychomotor retardation; fatigue or loss of energy; excess and inappropriate guilt; feelings of hopelessness, helplessness, or worthlessness; diminished ability to concentrate or make a decision; and memory impairment.  His affect was congruent, and his thoughts were logical and goal directed.  His judgement and insight were good, and his cognitive functions were intact.  The Veteran also denied having a depressed mood; pervasively negative cognitions; past history of self-harm; poor social support; anger, hostility, or impulsivity; a past history of violence; active substance abuse; or need for hospitalization.  The assessment provided was PTSD and a GAF score of 60 was assigned.

In July 2014, the Veteran was afforded another VA psychiatric examination to determine the severity of his service-connected PTSD.  The examiner confirmed the previous diagnosis of PTSD and indicated that the Veteran did not have more than one diagnosed mental disorder.  After reviewing the evidence of record and interviewing the Veteran, the examiner reported that since his last VA examination in July 2009, the Veteran continued to live and work in Texas and visit his wife in Oklahoma on the weekends every three weeks.  The examiner noted that the Veteran was in the process of permanently moving to Oklahoma to be with his family.  It was noted that the Veteran had been married 44 years and that he had been awakening at eight to nine o'clock in the morning and going to bed at eleven to twelve o'clock in the evening since he retired from working.  The Veteran reported that prior to retirement, he would return to his motor home after work, occasionally use the computer at the VA library, or attend physical therapy sessions.  He noted that since his retirement, his sole focus has been on moving to be closer to his family.  The Veteran reported that his wife was frequently upset with him because he did not talk very much.  He indicated that he had few close friends.  He had an interest in designing tools for aircraft but that he had to wait six months until his ideas were no longer considered intellectual property of his former employer.

The July 2014 VA examiner noted that the Veteran retired ten days prior to this examination and that he had most recently worked as a sheet metal mechanic for aircraft.  The Veteran indicated that he had enjoyed his job and had demonstrated successful job performance.  He indicated that he retired due to being age 67 and because of the greater physical difficulties associated with his job.  He indicated that he typically enjoyed working alone and being responsible for no one other than himself.  He reported that he got along "fairly decently" with co-workers, but he also noted that he had decreased frustration and a lower tolerance for "stupid people" from whom he kept his distance.  The Veteran reported that the severity of his current symptoms was associated with his recent retirement.  The examiner observed that the symptom severity was expected to be transient and begin remitting as the Veteran settled into his new retirement routine once fully relocated to Oklahoma.
  
During the July 2014 VA examination, the Veteran reported having the greatest difficulty with upset and physiological reaction when something reminded him of his military trauma.  He reported having a chronically depressed mood and having difficulty concentrating.  He had lost interest in previously enjoyed activities.  He reported being easily startled and having weekly nightmares, described as "ugly, bloody."  He reported avoiding memories, thoughts, and feelings associated with military trauma outside of attending a PTSD support group one to two times per month on a generally consistent basis.  He indicated that he was currently taking psychiatric medication, which helped with depression and decreased the frequency of his nightmares from nightly to only once or twice per week.  He reported consuming one to two wine coolers daily.  Based on the foregoing, the examiner indicated that the Veteran's primary symptoms were "depressed mood, anxiety, and disturbances of motivation and mood."  

Upon physical examination, the July 2014 VA examiner observed that the Veteran presented with a neat appearance, had a body odor, and demonstrated an unremarkable slow gait with forward posture.  He was cooperative with the evaluation and presented as a reliable historian, without evidence of exaggeration or minimization.  The Veteran demonstrated appropriate eye contact and pressured speech, with mild stuttering.  His thought content was mood congruent.  His organization of thought was logical and goal-directed.  The examiner found that the Veteran exhibited problems with concentration, exaggerated startle response, and irritable behavior and angry outbursts.  The examiner did not find any evidence of preoccupation, hallucinations, or delusions.  The Veteran presented with adequate memory, attention, concentration, abstract thinking, judgment, and reasoning.

The July 2014 VA examiner also noted the Veteran's report of having anxiety about transferring his medical care from Texas to Oklahoma.  In particular, the Veteran reported having a long-standing depressed mood dating back several decades, with an additional sense of "feeling lost" since retirement 10 days ago while in process of permanently relocating to Oklahoma.  The Veteran indicated that he had felt helpful when working.  The examiner noted mild pessimism as the Veteran discussed his retirement transition and not yet being in a new routine.  The Veteran reported irritability with his wife who had a hearing impairment that was unsuccessfully managed with hearing aids.  He indicated that she often did not hear him or misheard him, resulting in interaction difficulties.  The Veteran did not endorse symptoms suggestive of manic episodes.  He denied suicidal ideation and the examiner indicated that the Veteran was not at imminent risk of suicidal or homicidal behavior at this time.  The Veteran reported decreased appetite resulting in healthier portions.  He also reported increased sleep since retirement.  He reported decreased concentration but no symptoms suggestive of hallucinations or delusions.

After considering the evidence of record, and based on the thorough interview with the Veteran, the July 2014 VA examiner concluded that 

[t]he overall picture is one of an individual who had made a satisfactory adjustment since his last C&P examination for PTSD in 2009, to the extent that there were few indications of behavioral control problems, subjective emotional distress, or family dysfunction that resulted in impairment in functional status.  

The examiner further stated that the Veteran met the DSM-5 criteria for PTSD.  The examiner indicated that, during the interview, the Veteran exhibited anxious mood and pressured speech, with mild stuttering.  The examiner also noted that his past medical records confirm his interview responses and behavioral observations.  Nevertheless, the examiner concluded that "[t]he Veteran's PTSD symptoms appear to be minimally related to impairment in functional status and quality of life at this time, as symptoms appear to be generally managed with psychotropic medication and participation in PTSD support group."  The examiner noted that the Veteran was not generally involved in any recreational activities during the past several years of work.  However, the examiner classified the occupational and social impairment of the Veteran's service-connected PTSD as "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication."  The examiner stated that the prognosis for improvement of psychiatric condition and impairments in functional status was good.

B.  Analysis

The Veteran seeks the assignment of a rating in excess of 30 percent for his service-connected PTSD.  In weighing the Veteran's statements, VA treatment records, and examination reports from July 2009 and July 2014, the Board concludes that the preponderance of the evidence is against the claim for an increased disability rating.  

Here, an evaluation in excess of 30 percent is not warranted because the Veteran's symptomatology does not more nearly approximate the criteria for a 50 percent or higher disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, occupational impairment with reduced reliability and productivity due to PTSD symptoms has not been shown.  

Throughout the appeal period, the evidence of record showed that the Veteran exhibited PTSD symptoms such as depressed mood, anxiety, and disturbances of motivation or mood due to his PTSD.  He was found to exhibit problems with concentration, exaggerated startle response, irritable behavior/angry outbursts, and anxious mood and pressured speech with mild stuttering.  However, he was not found to have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as retention of only highly learned material and forgetting to complete tasks; impaired judgment; impaired abstract thinking; or other PTSD symptomatology causing occupational and social impairment with reduced reliability and productivity.  In fact, it was usually noted that the Veteran was neatly groomed; demonstrated fluent speech; had an ok or euthymic mood; had an affect that was appropriate, conversant, and calm; demonstrated thoughts were logical and goal directed; did not have any suicidal or homicidal thoughts; demonstrated cognitive functions that were intact; had good insight/judgment; and did not convey or endorse any symptoms of mania or psychosis.  GAF scores assigned throughout the appeal period ranged between 50 and 65.  Although GAF scores reflecting serious symptoms were assigned in October 2010 and December 2010, the Board observes that all of the GAF scores assigned since that time were indicative of only moderate or mild symptoms.  The evidence of record shows that the Veteran's PTSD symptoms gradually improved over time as the Veteran went from experiencing moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) to experiencing some difficulty in social or occupational but generally functioning pretty well, and having some meaningful interpersonal relationships.

On psychiatric evaluation in June 2009, the VA examiner observed that the Veteran was adequately oriented to person, place, and time; he did not engage in obsessive, ritualistic, or inappropriate behavior which interfered with his routine activities; he occasionally made eye contact; he denied any suicidal ideation; he indicated that he was angry with some contractors at work but denied having any homicidal ideation; he demonstrated no impaired impulse control; he was found to be capable of managing his financial affairs; he demonstrated adequate minimal personal hygiene and other basic activities of daily living; he demonstrated a normal speech rate and flow; and that he was calm and cooperative.  The July 2009 VA examiner concluded that the Veteran's symptoms were indicative of an "occasional decrease in work efficiency or . . . intermittent periods of inability to perform occupational tasks due to signs and symptoms."  The examiner also observed that "generally [the Veteran demonstrates] satisfactory functioning (routine behavior, self-care, and conversation normal)."  

Likewise, on VA psychiatric evaluation in July 2014, the VA examiner noted that the Veteran's past medical records confirmed his current interview responses and behavioral observations.  The VA examiner observed that the Veteran presented with appropriate eye contact, thought content that was mood congruent, logical and goal-directed organization of thought, and adequate memory, attention, concentration, abstract thinking, judgment, and reasoning.  The examiner did not find any evidence of preoccupation, hallucinations, or delusions.  The examiner concluded that "[t]he Veteran's PTSD symptoms appear[ed] to be minimally related to impairment in functional status and quality of life at this time, as symptoms appear to be generally managed with psychotropic medication and participation in PTSD support group."  The examiner noted that the Veteran was not generally involved in any recreational activities during the past several years of work.  The examiner stated that the prognosis for improvement of psychiatric condition and impairments in functional status was good.  The examiner classified the occupational and social impairment of the Veteran's service-connected PTSD as "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication."

The Board acknowledges that the Veteran has demonstrated having some difficulty in establishing and maintaining effective work and social relationships.  Specifically, the Veteran reported behavior that was indicative of social isolation due to working in a different state than where his family lived.  He indicated that his friends were spread around the country and that he only saw them at reunions.  He also reported a preference to work alone.  However, the evidence of record shows that the Veteran held long-term employment until he retired and moved to Oklahoma to live with his wife and children.  The July 2009 VA examiner indicated that Veteran had a fairly good relationship with his family and friends.  Likewise, the July 2014 VA examiner observed that there were few indications of behavioral control problems, subjective emotional distress, or family dysfunction that resulted in impairment in functional status.

Having considered the Veteran's complaints, along with the objective medical findings of record, the Board finds that the Veteran's symptoms are appropriately rated at 30 percent disability rating.  Throughout the appeal period, the Veteran's service-connected PTSD was manifested by depressed mood; anxiety; problems with concentration; exaggerated startle response; irritable behavior and angry outbursts; pressured speech, with mild stuttering; nightmares; and sleep impairment.  These symptoms resulted in no more than occupational and social impairment with reduced reliability and productivity.  The medical evidence does not show symptoms to include flattened affect; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, forgetting to complete tasks; impaired judgment; impaired abstract thinking; or disturbances of motivation.  Moreover, the majority of the GAF scores assigned during the appeal period fall in the moderate symptoms range.  Considering the evidence as a whole demonstrates that the Veteran's symptoms are adequately addressed by the currently assigned 30 percent evaluation, and a higher disability rating is not warranted.  

C.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD was evaluated as a mental disorder pursuant to C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's service-connected PTSD was manifested, at its worst, by depressed mood; anxiety; disturbances of motivation or mood due; problems with concentration; exaggerated startle response; irritable behavior and angry outbursts; pressured speech, with mild stuttering; nightmares; and sleep impairment.  It was also characterized by GAF scores ranging from 50 to 65.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the 30 percent disability rating for PTSD.  Evaluations in excess of 30 percent are provided for certain manifestations of PTSD, but as noted above, the evidence demonstrates that those manifestations are not present in this case.  The criteria for the 30 percent disability rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the schedular evaluation of 30 percent is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there have been fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the course of this appeal during which the Veteran's PTSD symptomatology has varied to such an extent that a rating greater or less than 30 percent is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against a rating in excess of 30 percent for PTSD at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.


REMAND

In an August 2015 rating decision, the RO severed service connection for the Veteran's peripheral neuropathy of the right lower extremity and his diabetes mellitus, effective November 1, 2015.  Subsequently, the Veteran filed a September 2015 notice of disagreement contesting the RO's decision regarding these issues.   As the RO has not yet sent the Veteran a statement of the case addressing these issues, the Board must these claims for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of said claims.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues regarding the propriety of severance of service connection for peripheral neuropathy of the right lower extremity and diabetes mellitus, effective November 1, 2015.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran and his representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal of these issues, they must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


